                                                   L v t?-]Quk,uJ Cl s?:
                                                           wvig
                                  :        ?              3       A*.
                                                    <i » + S'Hf Wp
                                                                                         -J
                    V                                             jiJim m ipnp
                                       ¦   •   V    '     -   -   r   .¦,       L   .   pi
                    ?t.|c
                            y
                                               1 f -P '       •   j. ¦ * 1 - p )
                                      ?            iippp               jpop)
•    -'pp        :/¦/           p-p
                                               r          .I          h             r"
         s i.„ ujaij|cpp                           y     '-- . f
                ',-¦ -,'        ' pq P5p7* -f '
                                      AiOdao            ipfpp
                                          AO
                                                        IQ1
                                                                          , y
                            « n ww
    : r -.X <                                  ¦PPl pi p                        g p>
                            0311J
    Case 1:19-cr-00014-MAC-ZJH Document 265 Filed 03/12/20 Page 1 of 3 PageID #: 1025
Case 1:19-cr-00014-MAC-ZJH Document 265 Filed 03/12/20 Page 2 of 3 PageID #: 1026
Case 1:19-cr-00014-MAC-ZJH Document 265 Filed 03/12/20 Page 3 of 3 PageID #: 1027
